Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-16 are pending in this application.

Drawings
The drawings received on 2/22/2021 are accepted for examination purposes.  

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/451,213, filed on 4/10/2017.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “first transmitting unit”, “second transmitting unit”, “first 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
First transmitting unit corresponds to Bluetooth I/F [PG Publication: Fig 3 (306), par 0054]
Second transmitting unit corresponds to wireless LAN I/F [PG Publication: Fig 3 (311), par 0054]
First receiving unit corresponds to Bluetooth I/F [PG Publication: Fig 2 (205), par 0049]
Second receiving unit corresponds to wireless local area network (LAN) I/F operating in the Wi-Fi AP mode [PG Publication: Fig 2 (206), par 0046]
Controlling unit corresponds to CPU that comprehensively controls each device [PG Publication: Fig 2 (201), par 0043]
Receiving unit corresponds to Bluetooth I/F [PG Publication: Fig 3 (306)]
Display unit corresponds to display [PG Publication: Fig 2 (211), par 0044]
Transmitting unit corresponds to Bluetooth I/F [PG Publication: Fig 2 (205), par 0049]
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 8-9, 11 and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ikeda (US-2011/0271324).
As to Claim 1, Ikeda teaches ‘An image processing system comprising: an image processing apparatus [Fig 1 (200) – MFP]; and an information terminal [Fig 1 (300) – LDAP server], wherein the information terminal comprises: a first transmitting unit configured to transmit information relating to authentication to the image processing apparatus [Fig 3, par 0060-0063 – LDAP server determines and transmits an authentication result (i.e. transmitted information) to MFP]; and a second transmitting unit configured to transmit, based on success of authentication in which the transmitted information is used, a destination to the image processing apparatus [Fig 3 (S302-S303), par 0063-0065 – CPU of MFP receives from LDAP server e-mail address, folder path, transmission address information, etc.], wherein the image processing apparatus comprises: a first receiving unit configured to receive the information relating to the authentication from the information terminal [Fig 3, par 0060-0063 – CPU of MFP receives user name and password for transmission authentication from LDAP server]; a second receiving unit configured to receive the destination transmitted based on success of the authentication by the information terminal [Fig 3 (S302-S303), par 0062-0066 – if transmission authentication indicates success, acquiring directory/destination information associated with the user from the LDAP server]; and a controlling unit configured to set the received destination as a transmission destination to which the image processing apparatus transmits image data [Fig 5, par 0068-0071 – when transmission authentication is successful, displaying a user’s selected e-mail address and folder path as the transmission destination]’.

Further, in regards to claim 14 the image processing system of claim 1 performs the method of claim 14.

As to Claim 2, Ikeda teaches ‘An information terminal comprising: a first transmitting unit configured to transmit information relating to authentication to an image LDAP server determines and transmits an authentication result (i.e. transmitted information) to MFP], wherein the image processing apparatus receives the information relating to the authentication from the information terminal [Fig 3, par 0060-0063 – CPU of MFP receives user name and password for transmission authentication from LDAP server]; and a second transmitting unit configured to transmit, based on success of authentication in which the transmitted information is used, a destination to the image processing apparatus [Fig 3 (S302-S303), par 0063-0065 – CPU of MFP receives from LDAP server e-mail address, folder path, transmission address information, etc.], wherein the image processing apparatus receives the destination transmitted based on success of the authentication by the information terminal [Fig 3 (S302-S303), par 0062-0066 – if transmission authentication indicates success, acquiring directory/destination information associated with the user from the LDAP server], and the image processing apparatus sets the received destination as a transmission destination to which the image processing apparatus transmits image data [Fig 5, par 0068-0071 – when transmission authentication is successful, displaying a user’s selected e-mail address and folder path as the transmission destination]’.  

Further, in regards to claim 15 the information terminal of claim 2 performs the method of claim 15.

As to Claim 3, Ikeda teaches ‘wherein the image processing apparatus displays the received destination as the transmission destination on a transmission setting when transmission authentication is successful, displaying a user’s selected e-mail address and folder path as the transmission destination]’. 

Similar limitations for image processing apparatus claim 9.

As to Claim 5, Ikeda teaches ‘wherein the first transmitting unit transmits the information after the information terminal receives a user operation for transmitting the destination [par 0060-0062 – LDAP server transmits authentication result after CPU of MFP requests transmission authentication to LDAP server]’.

Similar limitations for image processing apparatus claim 11.

As to Claim 8, Ikeda teaches ‘An image processing apparatus comprising: a first receiving unit configured to receive information relating to authentication from information terminal [Fig 3, par 0060-0063 – CPU of MFP receives user name and password for transmission authentication from LDAP server], wherein the information terminal transmits the information relating to the authentication to the image processing apparatus [Figs 1 (300), Fig 3, par 0060-0063 – LDAP server determines and transmits an authentication result (i.e. transmitted information) to MFP]; a second receiving unit configured to receive a destination transmitted, by the information terminal, based on success of the authentication in which the received information is used [Fig 3 (S302-S303), par 0062-0066 – if transmission authentication indicates success, acquiring directory/destination information associated with the user from the LDAP server], wherein the information terminal transmits the destination to the image processing apparatus based on the success of the authentication [Fig 3 (S302-S303), par 0063-0065 – CPU of MFP receives from LDAP server e-mail address, folder path, transmission address information, etc.]; and a controlling unit configured to set the received destination as a transmission destination to which the image processing apparatus transmits image data [Fig 5, par 0068-0071 – when transmission authentication is successful, displaying a user’s selected e-mail address and folder path as the transmission destination]’.

Further, in regards to claim 16 the image processing apparatus of claim 1 performs the method of claim 16.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 6, 7, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda in view of Sasase (US-2016/0286056).
As to Claim 6, Ikeda teaches all of the claimed elements/features as recited in independent claim 2. Ikeda does not disclose expressly ‘wherein the first transmitting unit transmits the information by short range wireless communication, and wherein the second transmitting unit transmits the destination by wireless communication of which communication method is different from communication method of the short range wireless communication’.
Sasase in the proposed combination of Ikeda teaches ‘wherein the first transmitting unit transmits the information by short range wireless communication [Fig 2 (15), par 0034-0035, 0068 – first communication controller controls BLE radio communication and receives Wifi radio communication connection information], and wherein the second transmitting unit transmits the destination by wireless communication of which communication method is different from communication method of the short range wireless communication [Fig 2 (16), par 0034-0035, 0047, 0064, 0070 – second communication controller controls Wifi radio communication and carrying out remote operation of MFP]’.
Ikeda and Sasase are analogous art because they are from the same field of endeavor, namely digital image data printing/communication systems. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to include BLE and Wifi communication, as taught by Sasase. The motivation for doing so would have been to providing a terminal apparatus with 

As to Claim 7, Ikeda teaches performing user authentication for transmission using at least two transmission protocols or for using the functions provided in the image forming apparatus [par 0048-0049].
Sasase in the proposed combination of Ikeda teaches ‘further comprising, a receiving unit configured to receive connection information for carrying out the wireless communication from the image processing apparatus by the short range wireless communication, wherein the receiving unit receives the connection information transmitted based on the success of the authentication by the image processing apparatus [Fig 2 (15), par 0034-0035, 0068 – first communication controller controls BLE radio communication and receives Wifi radio communication connection information], and wherein the second transmitting unit transmits, according to receiving the connection information, the destination to the image processing apparatus by the wireless communication [Fig 2 (16), par 0034-0035, 0047, 0064, 0070 – second communication controller controls Wifi radio communication and carrying out remote operation of MFP]’.  
Ikeda and Sasase are analogous art because they are from the same field of endeavor, namely digital image data printing/communication systems. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to include BLE and Wifi communication, as taught by Sasase. 

As to Claim 12, Sasase in the proposed combination of Ikeda teaches ‘wherein the first receiving unit receives the information by short range wireless communication [Fig 8 (102), par 0065-0066, 0068 – first communication control unit controls BLE radio communication and receives Wifi radio communication connection information], and wherein the second receiving unit receives the destination by wireless communication of which communication method is different from communication method of the short range wireless communication [Fig 8 (103), par 0047, 0064-0066, 0070 – second communication control unit controls Wifi radio communication and remote operation is carried out by terminal apparatus].  
Ikeda and Sasase are analogous art because they are from the same field of endeavor, namely digital image data printing/communication systems. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to include BLE and Wifi communication, as taught by Sasase. The motivation for doing so would have been to providing a terminal apparatus with which a user can smoothly remotely operate through radio communication an image processing apparatus. Therefore, it would have been obvious to combine Sasase with Ikeda to obtain the invention as specified in claim 12.  

As to Claim 13, Ikeda teaches performing user authentication for transmission using at least two transmission protocols or for using the functions provided in the image forming apparatus [par 0048-0049].
Sasase in the proposed combination of Ikeda teaches ‘further comprising, a transmitting unit configured to transmits connection information for carrying out the wireless communication to the information terminal by the short range wireless communication, wherein the transmitting unit transmits the connection information based on the success of the authentication [Fig 8 (102), par 0065-0066, 0068 – first communication control unit controls BLE radio communication and receives Wifi radio communication connection information], and wherein the second receiving unit receives the destination transmitted, by the information terminal, according to receipt of the connection information by the information terminal, by the wireless communication [Fig 8 (103), par 0047, 0064-0066, 0070 – second communication control unit controls Wifi radio communication and remote operation is carried out by terminal apparatus]’.  
Ikeda and Sasase are analogous art because they are from the same field of endeavor, namely digital image data printing/communication systems. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to include BLE and Wifi communication, as taught by Sasase. The motivation for doing so would have been to providing a terminal apparatus with which a user can smoothly remotely operate through radio communication an image processing apparatus. Therefore, it would have been obvious to combine Sasase with Ikeda to obtain the invention as specified in claim 13.  

Allowable Subject Matter
Claims 4 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Ikeda in view of Sasase and further in view of the prior art searched and/or does not teach nor suggest the proposed combination of limitations “wherein the first transmitting unit transmits the information after a destination to be transmitted is set by a user operation of the information terminal” as recited in dependent claim 4 [similar limitations for claim 10].

Conclusion
The prior art made of record
a. US Publication No.	2011/0271324
b. US Publication No.	2016/0286056
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
c. Oshima et al. (US-2009/0036056): Figs 2, 6, par 0037-0040, 0043, 0054, 0057, 0062-0072, 0075-0077, 0079, 0089, 0092
d. Sato (US-2016/0258381): Figs 12, 14, par 0055, 0067, 0070-0073, 0077-0078 
e. Otsuka (US-2005/0054342): par 0067, 0088-0092, 0170-0171, 0256-0258

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIYA J WILLIAMS whose telephone number is (571)270-3954. The examiner can normally be reached M-F, 830-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571.272.7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIYA J WILLIAMS/Primary Examiner, Art Unit 2677